MEMORANDUM
BY THE COURT
Defendant demurs to plaintiff’s petition. The essential allegations of the petition disclose the following facts:
*223The plaintiff was from March, 1902, until March, 1920, a civil-service railway postal employee. In March, 1920, he was discharged from the service in pursuance of certain charges preferred against him by the Chief Clerk of the Railway Mail Service. The plaintiff was duly notified of the charges and made written answer thereto. The gravamen of the complaint consists of allegations refuting the charges made and a failure to extend the plaintiff a hearing thereon. Aside from the fact of positive allegations disclosing a notice of the charges and an opportunity to answer the same it is plain from the petition that plaintiff’s right of action is barred by lapse of time. Nicholas v. United States, 257 U. S. 71, 76; United States ex rel. Arant v. Lane, 249 U. S. 367; Norris v. United States, 257 U. S. 77; Chamberlain v. United States, 66 C. Cls. 317.
The demurrer is sustained and the petition dismissed. It is so ordered.